CHILTON, J.
According to the settled law, as recognized by numerous decisions of this and other courts, the facts set forth in the special verdict of the jury, fully sustain the judgment thereupon pronounced by the court, as we will briefly proceed to show.
In Cook v. Kennerly, 12 Ala. Rep. 42, 46, it is said, “it is an inseparable incident to a separate estate in the wife, that the husband has no control or dominion overjit;” and the cases all agree, that while no particular form of words is necessary to the creation of a separate estate, yet there must appear upon the face of the instrument, a clear and manifest intention to exclude the marital rights of the husband. Lamb v. Wragg and Stewart, 8 Porter, 73; Dunn and Wife v. The Bank of Mobile, 2 Ala. 152; Inge v. Forrester, 6 Ib. 418; Bank v. Wilkins, 7 Ib. 589; O’Neal v. Teague, 8 Ib. 345; Anderson v. Hooks, 11 Ib. 954; Cook v. Kennedy, supra; Bender v. Reynolds, 12 Ib. 446; Spear v. Walkley, 10 Ala. 328; Moss v. McCall, 12 Ib. 630; Hale v. Stone, at the last term, and Machen v. Machen; also, Lenoir v. Rainey at the present term. See also, Clancy’s H. & W. 262.
A trust for the separate use of the wife may be declared, either in express terms, or it may be inferred from the manner in which the property is to be enjoyed, or the directions given concerning its management. Hill on Trustees, 420. But in either case the “ intention must be clearly and une» *174quivocally expressed,” to create a separate estate, in order to exclude the husband. It is said by the same authority, that in modern times the judges have required much more stringent expressions for this purpose than were once considered sufficient. So in Tyler v. Lake, 2 Russ. & Mylne, 189, Lord Brougham said, the language used should leave no doubt of the intention, and must be such as to forbid the court to speculate on what the probable object of the donor might have been. See also, Blacklaw v. Laws, 2 Hare, 49; Thompson v. McKissick, 3 Hum. 631. “ The purpose,” says Judge Story, “ must clearly appear, beyond any reasonable doubt; otherwise, the husband will retain his ordinary legal, marital rights over it.” Story’s Eq. 1381; 2 Roper Leg. 370; 19 Ves. 416; 4 Madd. 419.
The decisions from our own court, already cited, fully sustain the position that the intervention of a trustee, in cases where the marital rights of the husband are not excluded by the terms of the deed, and where the property itself, (being personal,) is to be used and enjoyed by him, does not have the effect to change his estate into a mere equity, which can only be made subject to his debts by a resort to chancery. Such were the decisions in Carleton & Co. v. Banks, 7 Ala. Rep. 32; Cook v. Kennedy, Bender v. Reynolds, Moss v. McCall, and Hale v. Stone, supra; also, Lenoir v. Rainey, at this term.
Again: it is a well settled principle, that a restraint upon the alienation of personal property, except in the case of a separate estate in a married woman, is void. See the cases above cited, and Brandon v. Robeson, 18 Ves. 429. So that, unless by the terms of the deed, the husband is excluded by the creation of a separate estate in the wife, the property must be subject to his debts, notwithstanding the provision in the deed expressly to the contrary.
It is further a canon of the common law, that there can be no partnership or community of goods between husband and wife. Her personal chattels vest absolutely in him, and if a conveyance of real estate be made to them jointly, they are said to be seized per tout, and not per my, — that is, each is seized of the whole, and if one die, the survivor takes the entirety. 2 Black. Com. 182; 8 Cow. 277; 19 Wend. 617; 12 *175Ala. Rep. 48; 7 Verg. 319; Co. Lit. 187, b.; 16 Johns. R. 115; 5 Johns. C. Rep. 427; 5 Mass. 521; 3 Randolph, 179. “ They take but one estate, as a corporation would take, being by the common law deemed but one person, and the estate continues in the survivor the same as if one of the corporators were to die.” Saul v. Campbell, 7 Verg. Rep. 319; 5 T. R. 652; 1 Dana, 37; Ib. 243; 2 Kent’s Com. 132; 4 Ib. 362.
Applying the principles thus hastily educed to the facts as found by the special verdict of the jury, we are bound to declare that the deed in question does not vest in Mrs. Pollard a separate estate, but on the contrary, vests the property in William H. Pollard, the husband. It is true, that in the reciting part of the agreement, it is said to be made, “ that all the property above named, with the future increase and additions, should be secured to the use and exclusive benefit of the intended wife;” but how was this object to be eífected l The agreement gives the answer, by following the declaration of this intent with the words, “ in the manner hereinafter mentioned.” It then proceeds to convey the property to John C. Webb and Charles T. Pollard, “ to have and to hold the same upon the trust, and to the intent and purposes hereinafter expressed, viz: for the separate and exclusive use, benefit and maintenance of the said Sarah Ann Webb and the said William H. Pollard, during their joint lives, in no wise liable, or subject to him, the said William H. Pollard, or to the payment of any of his debts or liabilities, now or hereafter existing.” It is then provided that if the said Pollard should die, the wife surviving, she should hold for life, and at her death, the same shall vest in, and descend to, the issue of said Sarah Ann and William H., but in default of issue at the death of said William, the property is to vest absolutely in the wife. In the event of the death of the wife, the property is to vest in the husband, under the same limitations as are above stated in respect to the wife. Now, it would be a contradiction in terms, to say that the wife can take a separate estate under a deed which conveys to her and her husband a joint estate. If she has a separate estate in the property, then the husband must be entirely excluded ; but the declaration of trust expressly provides that he shall *176participate equally with the wife, in the use and benefit of the property; and they fire both placed upon precisely the same footing, as respects the survivorship and the ultimate fee.
It is most manifest, then, that the intention was, not the exclusion of the husband from the benefit of the estate, but to place the property in a condition in which it would not be liable for the husband’s debts, nor subject to be sold by him. We speak of the intention, only so far as we can arrive at it from an analysis of the whole instrument. The substance of the whole deed is, that the legal title shall vest in the trustees, but the joint use of the property in the husband and wife, during their lives, and to the survivor for life, in the event of issue, and in default of issue, to the survivor in fee —exempting the property from the husband’s debts, and restraining its alienation, except under certain restrictions therein prescribed.
Had the use been declared in favor of the intended wife, even in the absence of words excluding the husband in that clause of the deed, we should hold that the other portions of the instrument would constitute a sufficient indication of an intention to exclude him from any control or dominion over the property; but being to husband and wife jointly, we must either deprive the husband of all benefit under the deed, or give him the entire life estate.' They cannot take moieties, but at law the wife’s interest vests absolutely in the husband.
This case must not be confounded with that class of cases, where property is given to be enjoyed by the husband and his wife and children, or for the support and maintenance of the wife and children; for although the husband may in such cases acquire a right to, or interest in the property, which can be subjected to his debts if capable of separation, yet the creditor must resort to a court of chancery to separate such interest. In cases of that character, the law will not permit the trust to be defeated in respect to third persons, by a sale of the property under execution. Such were the cases of Fellows et al. v. Tann, 9 Ala. Rep. 1002; Spears v. Walkley, 10 Ib. 328; Rugely & Harrison v. Robinson, Ib. 702; Jasper & Maclin v. Howard, trustee, 12 Ala. Rep. 652; *177and Lavender et al. v. Lee, 14 Ala. Rep. 688. In the case before us, the husband and wife are the sole beneficiaries; the use is vested in them for life. The property is placed in possession of the husband, whose marital rights not being excluded, immediately attach, and all the interest of the wife vests in him for his life. There is no interest then, to be separated from his, and therefore no necessity for a resort to a court of equity.
Whether if the deed, through a mistake of the scrivener, fails to speak the true intention and meaning of the parties, it may not be reformed in a court of chancery, we need not now inquire, as the question does not properly arise. See, however, 1 Ala. Rep. (N. S.) 170; 8 Ib. 533; 14 Ib. 693. Neither will we investigate the grave question whether a court of chancery will interfere to correct such mistake as against a subsequent bona fide creditor whose debt may have been contracted upon the faith of the property so assured. Confining our opinion to the case before us, and the facts presented by the special verdict, we are constrained to declare there is no error in the judgment. It must therefore be affirmed.
Dargan, J., dissenting.